NEWS RELEASE ProAssurance Reports Results for the Third Quarter of 2011 BIRMINGHAM, AL – (PRNewswire) – November 2, 2011 – ProAssurance Corporation (NYSE: PRA) reports Operating Income of $48 million or $1.57 per diluted share for the third quarter of 2011, and $147 million or $4.77 per diluted share for the Nine Months Ended September 30, 2011. Gross Premiums Written increased 10% quarter-over-quarter, to $175 million, and 9% year-over-year, to $451 million. Book Value per Share is $66.23, a 10% increase in the first nine months of the year, and Shareholders Equity topped $2 billion for the first time in company history. Unaudited Consolidated Financial Summary (in thousands) Three Months Ended September 30, Nine Months Ended September 30, Gross Premiums Written $ Net Premiums Written $ Net Premiums Earned $ Net Investment Income $ Equity in Earnings (Loss) of Unconsolidated Subsidiaries $ ) $ ) $ ) $ Net Investment Result $ Net Realized Investment Gains (Losses) $ ) $ $ ) $ Other Income $ Total Revenues $ Net Losses and Loss Adjustment Expenses $ Underwriting, Policy Acquisition and Operating Expenses $ Interest Expense $ Total Expenses $ Tax Expense $ Net Income $ Operating Income $ Net Cash Provided by Operating Activities $ Earnings per Share Three Months Ended September 30, Nine Months Ended September 30, Weighted average number of common shares outstanding (in 000’s) Basic Diluted Operating Income per share (Basic) $ Operating Income per share (Diluted) $ Net Income per share (Basic) $ Net Income per share (Diluted) $ - more - Page: 1 NEWS RELEASECONTINUES Non-GAAP Financial Measures Operating Income is a “Non-GAAP” financial measure that is widely used in our industry to evaluate the performance of underwriting operations. Operating Income excludes the after-tax effects of a confidential settlement of litigation with a service provider in 2011 and Net Realized Investment (Gains) Losses and Guaranty Fund (Recoupments) Assessments. We believe it presents a useful view of the performance of our insurance operations. While we believe disclosure of certain Non-GAAP information is appropriate, you should not consider this information without also considering the information we present in accordance with GAAP, which includes the effect of a confidential settlement of litigation with a service provider in 2011, Net Realized Investment (Gains) Losses and Guaranty Fund (Recoupments) Assessments during the periods presented below. The following table reconciles Net Income to Operating Income. Reconciliation of Net Income to Operating Income (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net Income $ Items Excluded in the Calculation of Operating Income: Confidential Settlement of Litigation with a Service Provider $ ) $
